 



Exhibit 10.3

     
Notice of Grant of Stock Option
  MANUGISTICS GROUP, INC.
and Option Agreement
  ID: 52-1469385

  9715 KEY WEST AVENUE

  ROCKVILLE MD 20850
 
   
Jeffrey Kissling
     Grant Number: 00011773
3075 Trout Run Road
     Plan: 1998
York, PA 17402
     ID: 21391

Dear Jeffrey:

Effective September 9, 2004 you have been granted a Non-Qualified Stock Option
to buy 200,000 shares of Manugistics Group, Inc. (the “Company”) stock at an
exercise price of $2.4100 per share, with an expiration date of September 9,
2014 . The total option price of the shares granted is $482,000.00. The shares
will vest monthly beginning on October 9, 2004.

                                      Vesting Type         Shares

--------------------------------------------------------------------------------

      Expiration

--------------------------------------------------------------------------------

  Vesting Date

--------------------------------------------------------------------------------

 
    3,334     Monthly   10/09/04   09/09/2014
 
    3,333     Monthly   11/09/04   09/09/2014
 
    3,333     Monthly   12/09/04   09/09/2014
 
    3,334     Monthly   1/09/05   09/09/2014
 
    3,333     Monthly   2/09/05   09/09/2014
 
    3,333     Monthly   3/09/05   09/09/2014

     and continuing forward for a total of 60 months.

To the extent shares are vested, you may exercise the Stock Option in minimum
increments of 50 shares or, if fewer, the total number of shares then
exercisable. At the time of exercise, you are required to pay the exercise price
and the applicable taxes by cash or check in U.S. dollars.

In the event that the Company has a change of control, which is defined as
fifty-one percent (51%) of the Company’s voting stock having a change in
ownership: (a) if your responsibilities are not affected, fifty percent (50%) of
the Stock Option shall immediately vest; (b) if your responsibilities are
significantly diminished from those reasonably associated with your position at
the time of the change in control, or you are actually or constructively
terminated, one hundred percent (100%) of the Stock Option shall immediately
vest. The number of shares vesting shall be determined by multiplying the
original number of option shares granted (as adjusted to reflect the application
of anti-dilution rights) which are still outstanding by the applicable
percentage. A change in ownership of “fifty-one percent (51%) of the Company’s
voting stock” shall mean a change in ownership as a result of a single purchase
or series of related purchases by a single purchaser or a group of purchasers
acting in concert by way of merger, consolidation or otherwise. The change of
control rights granted herein are in addition to other similar rights granted
under the 1998 Amended and Restated Stock Option Plan, as amended (the “Plan”).

If your employment with Manugistics is terminated (other than for death or
disability), the Stock Option will continue to vest and be exercisable through
the later of your termination date or any period during which you are receiving
severance payments, after which vesting shall cease. Thereafter, you may
continue to exercise the Stock Option to the extent your shares are vested for
the thirty – day period following the last date of vesting. If your employment
terminates due to your permanently disability, vesting shall cease on the date
you are determined to be permanently disabled and you shall have one (1) year
from that date to exercise your Stock Option to the extent your shares are
vested. If you die while employed by Manugistics, vesting shall cease on your
date of death and your beneficiaries or your estate have one (1) year from the
date of death to exercise the Stock Option to the extent your shares are vested.

By your acceptance, you agree that this Stock Option is granted under the Plan
and is governed by this Option Agreement and the terms and conditions of the
Plan. A copy of the Plan is incorporated by this reference and can be found in
the Company’s Employee Encyclopedia. As stated in Section 5(c) of the Plan, any
interpretations, decisions, or actions made by the Committee administering the
Plan will be final, conclusive and binding. The grant of this Stock Option shall
not prevent the Company from terminating your employment or modifying the
conditions of your employment at any time.

Please sign one copy of this Option Agreement and return to Stock Plan
Administration. The other copy is for your records.

         
Name: /s/
  Jeffrey L. Kissling   Date: September 9, 2004

  Jeffrey L. Kissling    

 